DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and the species “julolidine-based amino-Si-pyronin compounds of formula 3” in the reply filed on 9/9/21 is acknowledged.
Claims 7,8,10-16,18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/21.
The species “amino Si-pyronin compound of formula I” was found during the search of the elected species “julolidine-based amino-Si-pyronin compounds of formula 3”, is rejoined and was searched.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (J. Org. Chem. 2015, 80, 1299-1311) in view of Zhou et al. (Chem. Commun. 2016, 52, 12290-12293) and Rai, Prabin. (2013) “Design and Synthesis of Fluorescent Probes.” Doctoral Dissertation, Kent State University. https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=kent1375091914&disposition=inline.
Horvath et al. (J. Org. Chem. 2015, 80, 1299-1311) discloses the equilibrium compounds 
    PNG
    media_image1.png
    140
    435
    media_image1.png
    Greyscale
wherein full reversibility between the acid A and base B forma over five cycles of periodic addition of aq HCl and NaOH between pH 3.0 and 11.0 (p1300, right column, last paragraph; Scheme 3; p1302, Chemical Stability). For example, form A of compound 2a comprises 678 [Symbol font/0x6C]max em(nm) (Table 3).
The Stokes shifts of the pyronin analogues modified at positions 9 and 10 (e.g. SiR2) are typically small, in the range of 20-30 nm. However, shifts of up to [Symbol font/0x7E]80nm for highly fluorescent 9-(alkylamino)- and 9-(dialkylamino)- pyronins are known in the prior art (p1303, Discussion; p1304, left column, first paragraph).
The compounds can be used for biochemical and biological applications as fluorescent tags and indicators for imaging wherein dyes with very large Stokes shifts allow for bioimaging applications (abstract; p1305, right column, last paragraph; p1306, Conclusion). 
Horvath et al. does not explicitly disclose the 9-(alkylamino)-pyronin compounds of form A with
a wavelength of 625 nm or greater, are a one-photon absorption fluorescent substance or a two-photon
absorption fluorescent substance, or is an active agent.
2 9-(alkylamino)-pyronin derivatives of form A may comprise a wavelength of 625 nm or greater as the shifts of up to 80nm for highly fluorescent 9-(alkylamino)- and 9-(dialkylamino)- pyronins were previously known in the prior art and the acyl derivatives (e.g. 2a) of Horvath et al. comprise a 678 [Symbol font/0x6C]max em(nm). Therefore, it would have been predictable to one of ordinary skill in the art that the SiR2 modification and the presence of the 9-(alkylamino) modification provide for Stokes shifts in the range of 20-30 nm and of up to [Symbol font/0x7E]80nm, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 9-(alkylamino)-pyronin derivatives may comprise a one-photon absorption fluorescent substance or a two-photon absorption fluorescent substance or is an active agent as they encompass the compounds of the instant claims, have the same functions and are capable of the same functions. Also, Horvath et al. teaches that the dye compounds can be used for biochemical and biological applications as fluorescent tags and indicators for imaging and therefore, it would have been predictable to one of ordinary skill in the art to utilize the 9-(alkylamino)-pyronin derivatives as an active agent in a diagnostic composition.

In regards to the claims 4-6 and 17:
Horvath et al. does not disclose julolidine derivatives or that julolidine derivatives are a one-photon absorption fluorescent substance or a two-photon absorption fluorescent substance, or is an active agent.
Zhou et al. (Chem. Commun. 2016, 52, 12290-12293) discloses that dyes

    PNG
    media_image2.png
    236
    244
    media_image2.png
    Greyscale
 with excitation and emissions above 700 nm are achieved by replacing dimethylaniline functionality with julolidine substituents (Fig. 1; p12291, right column, second paragraph).
Rai, Prabin. (2013) “Design and Synthesis of Fluorescent Probes.” Doctoral Dissertation, Kent State University. https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=kent1375091914&disposition=inline.) discloses that in an attempt to synthesize a better donor amine they discovered that rhodamine dyes incorporating the julolidine done have better emission compared to dyes containing the free rotating alkylamine (p37, last paragraph; p38; Scheme 2.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the alkylamines at the 6 and 3 positions of the pyronin of Horvath et al. for the julolidine of Zhou et al. and Rai, Prabin to examine the dyes for the advantage of better emissions and excitation and also emissions above 700 nm, as taught by Zhou et al. and Rai, Prabin, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the julolidine derivatives may comprise a one-photon absorption fluorescent substance or a two-photon absorption fluorescent substance or is an active agent as they encompass the compounds of the instant claims, have the same functions and are capable of the same functions. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618